DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation “a restitution coefficient of between about 0.2 and about 0.95”; this limitation renders the claim indefinite because a restitution coefficient requires a relationship to exist after collision between two materials.  In particular, a restitution coefficient is defined as the ratio of the final to initial relative speed between two objects after they collide.  Claim 8 does not specify any specific material which collides with the interior surface portion, rendering it impossible to discern the particular structural requirements of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001040512 to Ichigaya (attached herein with machine translation).
In regards to independent Claims 1 & 10, and with particular reference to Figures 1-3, Ichigaya discloses:

(1)	An apparatus (10; Abstract discloses cooling clothing), comprising: a cooling fluid passage (“ventilating passage between the sheets 21 and 22”; Abstract; see also Fig. 3) fluidly connecting an upstream portion and a downstream portion (para. 37); a gaseous fluid blower (23) disposed at the upstream portion or the downstream portion of the cooling fluid passage (apparent in Fig. 3; see also para. 37); and a liquid droplet sprayer (24, 26; Fig. 3) disposed at the upstream portion of the cooling fluid passage (Fig. 3; para. 28); wherein an interior surface portion (21) of the cooling fluid passage is hydrophobic (Gore-Tex is disclosed, which is, by definition, hydrophobic)

(10)	A method (para. 37), comprising: providing a gaseous fluid flow in a passage (“ventilating passage between the sheets 21 and 22”; Abstract; see also Fig. 3); spraying liquid droplets into the gaseous fluid flow (via nozzle 26 and sponge 24; para. 28; Fig. 3); repelling the liquid droplets in the gaseous fluid flow from a surface of the passage (via the Gore-Tex layer 21, which is, by definition, hydrophobic/water-repellant); and directing the gaseous fluid flow including the liquid droplets to a heat source (i.e. the wearer of the garment; Abstract and para. 37; “Heat effused from the body of a wearer contacting closely with the sheet 21 is almost absorbed in the whole of the sheet 21, and the body is effectively cooled”); wherein repelling the liquid droplets includes maintaining a size of the liquid droplets (this is implicit; hydrophobic surfaces, by definition, repel liquid droplets from a surface of the fluid passage so as to form spherical droplets having a substantially consistent size).

In regards to Claim 2, a heat source (i.e. the wearer of the garment; Abstract and para. 37; “Heat effused from the body of a wearer contacting closely with the sheet 21 is almost absorbed in the whole of the sheet 21, and the body is effectively cooled”) is disposed at a downstream portion of the cooling fluid passage (Figs. 1-3).
In regards to Claim 3, the interior surface portion of the cooling fluid passage is super-hydrophobic (Gore-Tex is disclosed, which is a super-hydrophobic material).
In regards to Claim 4, the gaseous fluid blower (23) is an air blower (“fan”; para. 26).
In regards to Claim 5, the cooling fluid passage has a width (i.e. from top to bottom in Fig. 3B) and a height (i.e. from left to right in Fig. 3B), wherein the width is greater than or equal to twice a height of the cooling fluid passage (this is apparent in Fig. 3).  Additionally, the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In this instance, Ichigaya’s cooling fluid passages implicitly have a width and a height to allow for proper conveyance of cooling fluids therethrough.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in para. 48 of the instant application, Applicant’s claimed width-to-height ratio value has been disclosed, but the Applicant has failed to disclose any criticality for the claimed limitation.
In regards to Claim 6, the hydrophobic interior surface portion (i.e. the Gore-Tex) of the cooling fluid passage is water-repellant (Gore-Tex is, by definition, water-repellant).
In regards to Claim 7, the interior surface portion of the cooling fluid passage has a water contact angle that is greater than or equal to 120 degrees and less than 180 degrees (the super-hydrophobic surface of Gore-Tex is an art term which has a well-known art definition requiring contact angles with water greater than 150 degrees with surface droplets. Thus, the claimed range of 120-180 degrees falls within the range disclosed by the prior art. Further, there is no evidence that Applicant’s range provides any synergistic or unexpected result beyond the super-hydrophobicity expected at such contact angles. As such, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to further modify Ichigaya’s Gore-Tex to arrive at the claimed droplet contact angles, which lie within the disclosed definitional range of “superhydrophobic”.
Regarding Claim 8, Ichigaya does not specifically disclose that the hydrophobic interior surface portion has a restitution coefficient of between about 0.2 and about 0.95.  However, as discussed in the 35 USC §112 rejection previously above, an article cannot define, by itself, a restitution coefficient. Restitution coefficient depends on two materials impacting each other in a defined impact test.  In other words, the limitations of Claim 8 are essentially nonsensical and fail to define any definite structure or arrangement. Furthermore, it is an arbitrary matter to define an impact test in which the claimed coefficient is met, as one need merely choose a second material and design an impact condition capable of achieving this result.  In the case of the Ichigaya, water droplets impinge against the hydrophobic interior surface portion of the cooling fluid passage during operation, and as such, a restitution coefficient implicitly exists.
In regards to Claim 9, Ichigaya discloses a reservoir (40) and a pump (“a small pump using a bimorph”) that are fluidly connected to the liquid droplet sprayer (paras. 30-33).
	In regards to Claim 11, the gaseous fluid flow is an airflow (via fan 23).
In regards to Claim 12, the liquid droplets are water droplets (via water sprayer 24/26).
In regards to Claim 13, repelling the liquid droplets includes causing the liquid droplets to substantially form a sphere at the surface of the passage (by definition, hydrophobic surfaces, as taught in Ichigaya, create spherical drops on the passage surface).
In regards to Claim 14, repelling the liquid droplets includes substantially preventing agglomeration of the liquid droplets on the surface of the passage (by definition, hydrophobic surfaces, as taught in Ichigaya, create spherical drops on the passage surface, which prevents agglomeration of the liquid droplets on the surface of the passage ). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0240445 to Morrison et al. in view of WO 2014/108692 to Mor et al.
	In regards to independent Claims 1 & 10, and with particular reference to Figure 1, Morrison et al. (Morrison) discloses:

(1)	An apparatus (10; Abstract discloses a method and apparatus for cooling fluids entering a closed circuit cooling tower), comprising: a cooling fluid passage (from inlet 100 to outlet 26, as shown by flow arrows in Fig. 1) fluidly connecting an upstream portion and a downstream portion (see flow arrows); a gaseous fluid blower (24) disposed at the upstream portion or the downstream portion of the cooling fluid passage (apparent in Fig. 1); and a liquid droplet sprayer (46) disposed at the upstream portion of the cooling fluid passage (Fig. 1; para. 22); 

(10)	A method (Abstract discloses a method and apparatus for cooling fluids entering a closed circuit cooling tower), comprising: providing a gaseous fluid flow in a passage (from inlet 100 to outlet 26, as shown by flow arrows in Fig. 1); spraying liquid droplets into the gaseous fluid flow (via sprayer nozzles 46; para. 22; Fig. 1); and directing the gaseous fluid flow including the liquid droplets to a heat source (50; para. 19; “water that is heated and descending from the indirect heat exchange section 50”) 

Morrison fails to discloses that an interior surface portion of the cooling fluid passage is hydrophobic so as to repel the liquid droplets in the gaseous fluid flow from a surface of the passage while maintaining a size of the liquid droplets.
Mor is in the field of passageways (Pg. 1, Para. 1, “The present invention relates to the field of pressure and/or flow rate reduction, and the prevention of sediments and/or damages that era normally caused by !he presence of liquids in liquid-comprising systems. More particularly, the Invention relates to the field of super-hydrophobic surfaces provided in liquid-comprising systems, such as irrigation systems and drippers”) and teaches wherein an interior surface portion of the cooling fluid passage is hydrophobic (Pg. 11, Para. 4, “Further encompassed by the invention is a method for modifying a surface, characterized by creating a hydrophobic surface using heat and/or pressure”).  It is well known that hydrophobic surfaces, by definition, repel liquid droplets from a surface of the fluid passage so as to form spherical droplets having a substantially consistent size.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Morrison with the hydrophobic teaching of Mor for the purpose of preventing build up within the passageways due to sediment, thereby enhancing reliability of the system.

In regards to Claim 2, Morrison discloses that a heat source (50; para. 19; “water that is heated and descending from the indirect heat exchange section 50”) is disposed at a downstream portion of the cooling fluid passage (Fig. 1; see the flow arrows therein).
In regards to Claim 3, Morrison as modified by Mor discloses that the interior surface portion of the cooling fluid passage is super-hydrophobic. (Mor; Pg. 14, Para. 1, “The invention relates to a device comprising super-hydrophobic surfaces as inside walls in fluid-comprising systems and in liquid conduits, for preventing and/or decreasing sediments of different materials which can cause problems such as pressure, flow, or sectional area changes, and for improving the flow through a channel, allowing the use of longer channels than usual, among many other advantages”).
In regards to Claim 4, Morrison’s gaseous fluid blower (24) is an air blower (Fig. 1; para. 14).
In regards to Claim 5, Morrison’s cooling fluid passage has a width and a height (implicit), but Morrison does not disclose that this width is greater than or equal to twice a height of the cooling fluid passage.  The courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In this instance, Morrison’s cooling fluid passages implicitly have a width and a height to allow for proper conveyance of cooling fluids therethrough.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in para. 48 of the instant application, Applicant’s claimed width-to-height ratio value has been disclosed, but the Applicant has failed to disclose any criticality for the claimed limitation.
In regards to Claim 6, Morrison as modified by Mor discloses that the hydrophobic interior surface portion of the cooling fluid passage is water-repellant (hydrophobic surfaces are, by definition, water-repellant).
In regards to Claim 7, Morrison as modified by Mor discloses that the interior surface portion of the cooling fluid passage has a water contact angle that is greater than or equal to 120 degrees and less than 180 degrees (the superhydrophobic surface taught in Mor is an art term which has a well-known art definition requiring contact angles with water greater than 150 degrees with surface droplets. Thus, the claimed range of 120-180 degrees falls within the range disclosed by the prior art. Further, there is no evidence that Applicant’s range provides any synergistic or unexpected result beyond the super-hydrophobicity expected at such contact angles. As such, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to further modify Morrison to arrive at the claimed droplet contact angles, which lie within the disclosed definitional range of “superhydrophobic”.
Regarding Claim 8, Morrison as modified by Mor does not specifically disclose that the hydrophobic interior surface portion has a restitution coefficient of between about 0.2 and about 0.95.  However, as discussed in the 35 USC §112 rejection previously above, an article cannot define, by itself, a restitution coefficient. Restitution coefficient depends on two materials impacting each other in a defined impact test.  In other words, the limitations of Claim 8 are essentially nonsensical and fail to define any definite structure or arrangement. Furthermore, it is an arbitrary matter to define an impact test in which the claimed coefficient is met, as one need merely choose a second material and design an impact condition capable of achieving this result.  In the case of the Morrison-Mor combination, water droplets impinge against the hydrophobic interior surface portion of the cooling fluid passage during operation, and as such, a restitution coefficient implicitly exists.
In regards to Claim 9, Morrison discloses a reservoir (30) and a pump (32) that are fluidly connected to the liquid droplet sprayer (para. 21; Fig. 1).
	In regards to Claim 11, Morrison’s gaseous fluid flow is an airflow (via fan 24).
In regards to Claim 12, Morrison’s liquid droplets are water droplets (via water sprayers 46).
In regards to Claim 13, Morrison as modified by Mor discloses that repelling the liquid droplets includes causing the liquid droplets to substantially form a sphere at the surface of the passage (by definition, hydrophobic surfaces, as taught in Mor, create spherical drops on the passage surface).
In regards to Claim 14, Morrison as modified by Mor discloses that repelling the liquid droplets includes substantially preventing agglomeration of the liquid droplets on the surface of the passage (by definition, hydrophobic surfaces, as taught in Mor, create spherical drops on the passage surface, which prevents agglomeration of the liquid droplets on the surface of the passage ). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,000,077 to Davidovits.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the patent. In other words, the subject matter claimed in the instant application is fully disclosed in the issued patent. Specifically, the patent and the instant application claim common subject matter as follows: an apparatus comprising a cooling fluid passage, an upstream portion, a downstream portion a gaseous fluid blower, a liquid droplet sprayer, an interior surface portion that is hydrophobic/superhydrophobic/water-repellant, and all functional limitations associated with these common elements. Finally, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the previous application which matured into a patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC